Case 1:20-cv-21457-KMW Document 91 Entered on FLSD Docket 04/27/2020 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                       No. 20-cv-21457-KMW

      ANTHONY SWAIN, et al.,
                  Plaintiffs,

                  v.

      DANIEL JUNIOR, in his official capacity as
      Director of the Miami-Dade Corrections and
      Rehabilitation Department, and
      MIAMI-DADE COUNTY,
                           Defendants.
                                                /


             DEFENDANTS’ REPLY1 IN FURTHER SUPPORT OF THEIR
              MOTION TO DISMISS COUNT I OF THE COMPLAINT
            FOR FAILURE TO EXHAUST ADMINISTRATIVE REMEDIES

             The Plaintiffs’ argument that their failure to exhaust administrative remedies under
      the Prison Litigation Reform Act (PLRA), 42 U.S.C. 1997e(a), should be excused because
      no paper grievance forms were available at Metro West Detention Center is belied by the
      evidence in the record showing that paper forms have always been available at Metro West.
      The Plaintiffs raised this argument in their complaint and submitted no new evidence on
      this point in their response. To ﬁnd for the Plaintiffs, the Court would ﬁrst have to reject as
      incredible the two declarations the Defendants ﬁled with the motion. Romero Decl. [ECF
      No. 66-4]; Mathews Decl. [ECF No. 66-5]. The Court would then have to reject as incred-
      ible four additional declarations—already in the record—from MDCR officers who have
      personal knowledge of the availability of the grievance forms inside the Plaintiffs’ own hous-
      ing units. Johnson Decl. [ECF No. 65-5]; Delancy Decl. [ECF No. 65-6]; Mayo Decl. [ECF
      No. 65-7]; Almonor Decl. [ECF No. 65-9].


      1
          The Defendants construe the portion of the Plaintiffs’ reply in support of their preliminary
          injunction motion that is dedicated to rebutting the Defendants’ administrative exhaustion
          arguments as the Plaintiffs’ response in opposition to the motion to dismiss. Pls.’ Reply
          27–32 [ECF No. 85]; see Pls.’ Motion for Leave to Convene Three-Judge Panel and to Ex-
          ceed Page Limit 1 [ECF No. 84] (characterizing the document the Plaintiffs were about
          to ﬁle as a “consolidated reply/response”).

                                                     1
Case 1:20-cv-21457-KMW Document 91 Entered on FLSD Docket 04/27/2020 Page 2 of 14



            Alternatively, the Plaintiffs contend that MDCR’s procedures were “unavailable” be-
      cause they would take too long to give them all of the relief they request. That ship runs
      aground on several different shores. First, the Plaintiffs misread Supreme Court precedent,
      which holds that an administrative procedure is “available” for purposes of the PLRA so long
      as there is the possibility that it will offer them some relief—not all relief or the precise relief
      they request. Second, as a matter of law they cannot claim that it would have been pointless
      for them to engage in the grievance process because there is no futility exception to the PLRA.
      Third, their argument that the process was too lengthy is based on speculation, divined from
      reading MDCR’s grievance procedures, that if the Plaintiffs had ﬁled a grievance (which the
      evidence establishes they didn’t), officials at Metro West would have taken the maximum time
      allowable to respond, and then if they ﬁled an appeal (which they didn’t), officials would have
      taken the maximum time allowable to respond. And fourth, the Plaintiffs implore the Court
      to adopt an “imminent danger” exception—in essence, a reworded futility exception—that
      no court in this Circuit has adopted, based on an improbable hypothetical in an out-of-circuit
      case. Dismissal is warranted.
                                              ARGUMENT
            The Court, at the outset, should streamline its determination in two respects. First,
      it should conclude that the Plaintiffs did not exhaust administrative remedies. It is undis-
      puted that none of them went through every steps of MDCR’s procedure (grievance, then
      appeal). The sole issue for decision is whether the Plaintiffs’ failure to exhaust should be
      excused because MDCR’s administrative remedies were not “available.” Second, the Court
      should dispense with step one of Turner v. Burnside’s two-step exhaustion analysis. See 541
      F.3d 1077, 1082–83 (11th Cir. 2008). Accepting the statements in the declarations of Alen
      Blanco, [ECF No. 80-25] ¶ 18, Bayardo Cruz, [ECF No. 80-27] ¶ 15, and Peter Bernal,
      [ECF No. 80-29] ¶ 17, as true, the Court would potentially ﬁnd that MDCR officials pre-
      vented them from ﬁling grievances, rendering administrative remedies unavailable.
            Now, at step two, the Court must consider all the evidence and resolve credibility
      issues. Bryant v. Rich, 530 F.3d 1368, 1377–78 (11th Cir. 2008). When it does, it should con-
      clude that the Defendants’ have shown that MDCR’s procedures were, in fact, available to
      the Plaintiffs.
      I.    MDCR’s Grievance Procedure Was Available as a Matter of Fact.
            The Plaintiffs’ ﬁrst argument—that the administrative grievance procedure was “un-



                                                       2
              REPLY IN SUPPORT OF MOTION TO DISMISS COUNT I FOR FAILURE TO EXHAUST
Case 1:20-cv-21457-KMW Document 91 Entered on FLSD Docket 04/27/2020 Page 3 of 14



      available” because they did not have access to grievance forms—is not supported by the record
      evidence. Their response brieﬁng leaves almost entirely undisputed declarations from six
      MDCR employees, some of whom are staffed in the Plaintiffs’ housing units, that consist-
      ently state that there has never been a shortage of grievance forms at Metro West. It also
      wholly ignores caselaw from this District and elsewhere concluding that generalized allega-
      tions that attempts to ﬁle grievances have been thwarted by jail staff are not sufficient to
      override exhaustion in the absence of supporting proof. The Court will see that the Plain-
      tiffs have no supporting proof, though—just allegations from three of them that unnamed
      officers on unknown occasions refused to give them grievance forms, and an allegation from
      one of those three that he ﬁled one grievance on April 3. But the unrefuted MDCR records
      reﬂect that none of the seven Plaintiffs ﬁled any grievance on any issue between January 1
      and April 10, 2020.
           A.    The record evidence, nearly all of which goes unrefuted, lies
                 overwhelmingly in the Defendants’ favor on any disputed issue of fact.
           The evidence in the record shows that paper grievance forms have always been avail-
      able at Metro West and, as a result, have always been available to the Plaintiffs. The decla-
      ration of correctional counselor supervisor Terrence Mathews establishes that fact on its
      own. Mathews Decl. ¶ 3. The Plaintiffs proffer no evidence to rebut it. All they have is at-
      torney argument (1) assuming that scores of inmates must have wanted to ﬁle grievances in
      the handful of days before they ﬁled the complaint, (2) assuming that there was such a run
      on grievances that counselors were unable to keep blank forms in stock; (3) speculating that
      Mathews is not aware of what’s going on in the units of the facility in which he is a super-
      visor, and (4) obtusely misreading the phrase “running low” to mean “none.” Pls. Reply
      30–31. The Plaintiffs, of course, elect not to challenge (or acknowledge) Mathews’s state-
      ment that a counselor can print out a blank form at any time. Mathews Decl. ¶ 7. Nor do
      they refute administrator Reynaldo Romero’s declaration and the exhibit he attached, which
      together demonstrate (1) that no plaintiff ﬁled a grievance between January 1 and April 10,
      2020; and (2) that twenty-two Metro West inmates ﬁled twenty-nine grievances in the four-
      teen days before the complaint was ﬁled. Romero Decl. ¶¶ 4–6 & Exh. A.
           Even more unrefuted evidence of the availability of grievance forms can be found in
      the declarations—provided with the Defendants’ response to the preliminary injunction
      motion—of four MDCR officers with intimate knowledge of the Plaintiffs’ housing units.
      These declarations speak with one voice in describing the availability of paper grievance

                                                   3
              REPLY IN SUPPORT OF MOTION TO DISMISS COUNT I FOR FAILURE TO EXHAUST
Case 1:20-cv-21457-KMW Document 91 Entered on FLSD Docket 04/27/2020 Page 4 of 14



      forms. First, Officer Beatrice Almonor, who is assigned to Anthony Swain’s unit (1D2),
      attests that MDCR’s “grievance process is available to all inmates in Unit 1D2,” and “there
      has been no shortage of grievance forms in Unit 1D2 at any point in 2020.” Almonor Decl. ¶¶ 3,
      12 (emphasis added). Next, Officer Patricia Delancy, who is assigned to Winfred Hill and
      Peter Bernal’s unit (1D3), attests that (1) “[t]here are sufficient grievance forms in Unit
      1D3”; (2) neither Bernal nor Hill asked her for a grievance at any point in 2020; (3) if she
      does not have grievance forms on her person, she “can always get extra forms from the
      counselors or [her] corporal”; and (4) “[t]here is no shortage of paper grievance forms in Unit
      1D3 and there has never been one at any time during 2020.” Delancy Decl. ¶¶ 3, 6 (emphasis
      added). Further, Officer Dasmine Mayo, who is assigned to Deondre Willis, Bayardo Cruz,
      Ronniel Flores, and Alen Blanco’s unit (2C2), attests that inmates can request a grievance
      form at any time from MDCR staff members and that “[g]rievance forms are available in
      the unit and there has been no shortage of grievance forms in Unit 2C2 at any point in 2020.”
      Mayo Decl. ¶ 16. Finally, Corporal Bridgett Johnson, who oversees 1 Delta Wing, attests
      that (1) “[g]rievance forms are kept in every unit at the officer’s desk”; (2) she keeps griev-
      ance forms at her own desk; (3) “1 Delta Wing has sufficient grievance forms to be able to
      provide to any inmate upon request”; (4) “[t]here has been no shortage of grievance forms in
      1 Delta Wing at any point in 2020”; (5) she has never refused to provide a grievance form to
      any inmate, nor is she aware of any officer under her command or at Metro West in general
      refusing to provide grievance forms; and (6) any MDCR employee refusing to provide a
      grievance form to an inmate would be subject to discipline. Johnson Decl. ¶ 3, 19.
            Faced with that wealth of corroborative testimony from those with personal knowledge,
      the Plaintiffs muster one feeble response: Officer Mayo was out sick from March 25 through
      April 11. Pls.’ Reply 31. They argue that her testimony is not beneﬁcial to the Defendants
      because she wouldn’t know “that there were no grievance forms available to ﬁle an emer-
      gency grievance in the days before this lawsuit.” Id. That impliedly acknowledges that she
      would have known whether there were grievance forms available before March 25—during
      the ﬁrst critical weeks of Metro West’s response to the COVID-19 pandemic.
            The Governor of Florida declared a state of emergency on March 9. Gov’r of Fla.,
      Exec. Order No. 20-52 (Mar. 9, 2020), available at https://www.ﬂgov.com/wp-content/
      uploads/orders/2020/EO_20-52.pdf. MDCR took two major remedial steps—canceling all
      visitation and limiting inmate movement—on March 12. Junior Decl. ¶¶ 44, 52 [ECF No.



                                                    4
              REPLY IN SUPPORT OF MOTION TO DISMISS COUNT I FOR FAILURE TO EXHAUST
Case 1:20-cv-21457-KMW Document 91 Entered on FLSD Docket 04/27/2020 Page 5 of 14



      65-1]. Over the next twenty-one days, instead of ﬁling any grievances about the “unprece-
      dented global pandemic” beginning “to reach the United States and Miami,” Pls.’ Reply. 31,
      the Plaintiffs rounded up ten experts, completed seven lengthy declarations, and prepared
      a class action complaint for ﬁling in federal court. This revelation that the Plaintiffs appar-
      ently planned to ﬁle grievances only in the days before they ﬁled that complaint—by which
      time the forms were suddenly unavailable throughout all of Metro West—betrays a critical
      truth: the Plaintiffs never intended to see the grievance process through to its conclusion. They had
      come to the foregone conclusion that the lawsuit would be ﬁled regardless, in open deﬁance
      of the PLRA’s policy goals of “eliminat[ing] unwarranted federal-court interference with
      the administration of prisons” and “‘affor[ding] corrections officials time and opportunity
      to address complaints internally before allowing the initiation of a federal case.’” Woodford
      v. Ngo, 548 U.S. 81, 93 (2006) (quoting Porter v. Nussle, 534 U.S. 516, 525 (2002)); see also
      United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (recognizing that “strict compliance
      with [statutory exhaustion requirements] takes on added—and critical importance” when
      prison officials, who have a “shared desire for a safe and healthy prison environment,” en-
      gage in “extensive and professional efforts to curtail the virus’s spread,” as the Defendants
      have here). It’s impossible to know how the grievance process would have played out be-
      cause the Plaintiffs decided collectively to bypass it.
            B.    The Plaintiffs ignore, at their own peril, applicable caselaw holding that
                  an inmate alleging that his attempts at exhaustion were thwarted must
                  provide proof to support those allegations.
            The Plaintiffs pay not one word of mind to the caselaw the Defendants cited in their
      motion standing for the proposition that a plaintiff alleging that prison officials prevented
      him from exhausting “must have some supporting proof of his assertions,” as “bald asser-
      tions that attempts at exhaustion were thwarted by jail staff are insufficient.” Kingcade v.
      Parker, 949 F. Supp. 2d 1232, 1239 (S.D. Fla. 2013); see also Filmore v. Cooper, No. 18-0955,
      2020 WL 1275385, at *6 (M.D. Fla. Mar. 17, 2020); Teran v. Johns, No. 17-0009, 2017 WL
      4678220, at *4 (S.D. Ga. Oct. 17, 2017), report and recommendation adopted, 2017 WL
      6028400 (S.D. Ga. Dec. 5, 2017).2 It’s eminently clear why: these decisions cut to the heart
      2
          This view is shared by courts throughout the Circuit; the Plaintiffs cite not one decision
          even addressing the issue—let alone coming out the other way. See, e.g., Williams v. Bar-
          row, 559 F. App’x 979, 987–88 (11th Cir. 2014) (affirming dismissal of complaint for fail-
          ure to exhaust where the plaintiff’s allegation that he failed to exhaust because of “esca-
          lating retaliation” was not supported by evidence of actual threats of retaliation); Kozuh
          v. Nichols, 185 F. App’x 874, 878 (11th Cir. 2006) (affirming dismissal of complaint for

                                                       5
               REPLY IN SUPPORT OF MOTION TO DISMISS COUNT I FOR FAILURE TO EXHAUST
Case 1:20-cv-21457-KMW Document 91 Entered on FLSD Docket 04/27/2020 Page 6 of 14



      of their only “evidence”—on the whole uncorroborated, nonspeciﬁc allegations from three
      Plaintiffs. Blanco alleges that he “tried to ﬁle grievances repeatedly,” that he asked “the
      officers at every shift” for grievance forms but every officer told him to wait, and that he
      ﬁled one grievance on April 3 after forms were brought to his unit. Blanco Decl. ¶ 18. Cruz
      claims he attempted to ﬁle a grievance on April 1, but “Corrections” said they did not have
      any forms, and an unnamed corporal said the same. Cruz Decl. ¶ 15. And Bernal states that
      he has not been able to submit grievances because of the lack of grievance forms in his cell,
      and that his (also unnamed) counselor, when asked for grievance forms, said “I’m working
      on it, I’m working on it,” but never provided the grievance forms. Bernal Decl. ¶ 17.
           Not a one of these allegations is supported by any proof. And besides Blanco’s state-
      ment that he ﬁled a grievance on April 3, none of the allegations contain any detail at all.
      Compare Filmore, 2020 WL 1275385, at *6 (“Plaintiff does not provide any factual detail
      explaining the steps he took to obtain formal grievance forms, such as who he asked, how
      many times he asked, or whether he took other measures to obtain the forms.”), and Teran,
      2017 WL 4678220, at *4 (“[H]e does not state when he requested grievance forms or iden-
      tify the prison official who denied his request.”), with Minnis v. Jones, No. 17-20575, 2017

        failure to exhaust where there was no evidence to support plaintiff’s allegations that he
        was thwarted from bringing his grievances or that the grievance process was unavailable);
        Crutchley v. Chambers, No. 19-0043, 2020 WL 1301633, at *4 (M.D. Ga. Feb. 6, 2020)
        (“While Plaintiff claims ‘several different officers’ refused to provide him a grievance
        form, he does not give the officers’ names, the dates these incidents allegedly occurred,
        or any other speciﬁc facts supporting his claims.”), report and recommendation adopted,
        2020 WL 1289171 (M.D. Ga. Mar. 18, 2020); Hines v. Butts, No. 18-0456, 2019 WL
        7842418, at *5 (M.D. Ga. Oct. 9, 2019) (“No evidence supports Plaintiff’s assertion that
        she was thwarted from accessing the grievance appeals process.”), report and recommen-
        dation adopted, 2019 WL 7208423 (M.D. Ga. Dec. 27, 2019), appeal dismissed sub nom.
        Hines v. Warden, Pulaski State Prison, No. 20-10252, 2020 WL 1951399 (11th Cir. Apr. 1,
        2020); Rodriguez v. Clupper, No. 17-0387, 2018 WL 3525161, at *3 (M.D. Ga. July 20,
        2018) (without evidence to support them, the plaintiff’s “allegations that the counselors
        deliberately hindered his grievance request simply are not credible”); Moss v. Knox, No.
        16-0010, 2018 WL 1221868, at *3 (M.D. Ga. Feb. 2, 2018) (recommending rejecting
        plaintiff’s claim that he was prevented from ﬁling grievances because he supplied no evi-
        dence to support his allegations), report and recommendation adopted sub nom. Moss v.
        Blanks, 2018 WL 1221484 (M.D. Ga. Mar. 8, 2018); Purvis v. Dukes, No. 16-0015, 2017
        WL 763931, at *3 (S.D. Ga. Jan. 19, 2017) (“Even if a hurdle to exhaustion existed as
        Purvis claimed in his Complaint, he has shown no evidence—or even cursorily rebutted
        defendants’ evidence—that it rose to the height of unavailability that the Supreme Court
        contemplated in Ross.”), report and recommendation adopted, 2017 WL 758294 (S.D. Ga.
        Feb. 27, 2017); Sanderson v. Marshall, 10-0878, 2013 WL 4763525, at *6 (M.D. Ala. Sept.
        4, 2013) (plaintiff’s “self-serving and conclusory” evidence did not establish that he at-
        tempted to, but was prevented from, ﬁling a grievance).

                                                   6
              REPLY IN SUPPORT OF MOTION TO DISMISS COUNT I FOR FAILURE TO EXHAUST
Case 1:20-cv-21457-KMW Document 91 Entered on FLSD Docket 04/27/2020 Page 7 of 14



      WL 9605073, at *6 (S.D. Fla. Nov. 17, 2017) (ﬁnding that plaintiff had supported his claim
      of unavailability by providing detailed allegations like describing an interaction with a named
      warden who tore up a grievance form in front of him, told him it was not possible to grieve
      certain types of officers, and threatened him with transfer to another named facility if he
      didn’t stop ﬁling grievances), report and recommendation adopted, 2018 WL 3054803 (S.D.
      Fla. June 20, 2018). The Plaintiffs adduce no evidence to support vague, convenient, and
      self-serving allegations like “officers at every shift” said there were no forms, or “Correc-
      tions” said there were no forms, or a “counselor” never provided forms. The one speciﬁc
      allegation—that Blanco ﬁled a grievance on April 3—is belied by unrefuted record evi-
      dence, namely, the inmate grievance report attached to Romero’s declaration revealing no
      such grievance being ﬁled, and Romero’s own attestation that no Plaintiff ﬁled a grievance
      between January 1 and April 10. Romero Decl. ¶¶ 4–6 & Exh. A.
            Lastly, the Court should ﬁnd it implausible that multiple Metro West employees
      would have refused to give all seven Plaintiffs grievance forms for weeks on end, given un-
      rebutted testimony that MDCR employees are subject to discipline for such conduct. See
      Filmore, 2020 WL 1275382, at *6; Mathews Decl. ¶ 11; Johnson Decl. ¶ 19.
            Step two of Turner asks a court to make “speciﬁc ﬁndings in order to resolve the dis-
      puted factual issues related to exhaustion.” 541 F.3d at 1082. The Court should resolve the
      factual dispute in the Defendants’ favor and conclude that grievance forms were available
      to the Plaintiffs.
      II.   MDCR’s Grievance Procedure Was Available as a Matter of Law.
            A.    The Plaintiffs had the possibility of at least some kind of relief.
            The Plaintiffs’ alternative argument that “the typical grievance procedure would take
      too long to result in any changes to Plaintiffs’ conﬁnement that could protect them from
      imminent bodily injury and death,” Compl. ¶ 105, raises, in all pertinent respects, the same
      dispute the Supreme Court long ago resolved in Booth v. Churner, 532 U.S. 731 (2001). In
      that case, the Court held that a prison administrative procedure is “available” under the
      PLRA as long as it has “authority to take some action in response to [an inmate’s] complaint,”
      even if it cannot provide “the remedial action an inmate demands.” Id. at 736 (emphasis
      added). The Court reaffirmed Booth’s holding in Woodford: “a prisoner must now exhaust
      administrative remedies even where the relief sought . . . cannot be granted by the adminis-
      trative process.” 548 U.S. at 85. And most recently, in Ross v. Blake, the Court explained that



                                                    7
               REPLY IN SUPPORT OF MOTION TO DISMISS COUNT I FOR FAILURE TO EXHAUST
Case 1:20-cv-21457-KMW Document 91 Entered on FLSD Docket 04/27/2020 Page 8 of 14



      a grievance procedure is unavailable under a “dead-end exception” only if “officers [are]
      unable or consistently unwilling to provide any relief to aggrieved inmates.” 136 S. Ct. 1850,
      1859 (2016) (emphasis added). In Booth, the relief that could not be granted by the process
      was money, but the plaintiff was required to exhaust anyway. 532 U.S. at 740–41. Here, swap
      out “money” for “a jail environment with an opportunity for maximum social distancing,”
      and it becomes clear that that precedent applies, and the Plaintiffs were required to exhaust.
            Booth and its progeny—both in the Supreme Court and in the Eleventh Circuit, see
      Johnson v. Meadows, 418 F.3d 1152, 1156 (11th Cir. 2005) (“[T]he modiﬁer ‘available’ in the
      PLRA means that inmates must exhaust administrative remedies so long as there is the pos-
      sibility of at least some kind of relief.” (quoting Ross v. County of Bernalillo, 365 F.3d 1181,
      1187 (10th Cir. 2004)))—foreclose any effort by the Plaintiffs to override exhaustion here.
      They do not argue (or, in light of the evidence of MDCR’s remedial efforts, cannot genuinely
      argue) that MDCR could not provide them any of the relief through the administrative pro-
      cess that they sought in their complaint, such as being given liquid hand soap, paper towels,
      wipes, hand sanitizer, or disinfecting supplies. Compl. 43–45. The facts on the ground de-
      feat the argument, as MDCR began giving (or giving access to) nearly all of these same items
      to inmates long before the start of this lawsuit. E.g., Junior Decl. ¶¶ 29, 32; Johnson Decl.
      ¶¶ 11–12; Almonor Decl. ¶¶ 9, 13; Mayo Decl. ¶ 11; Delancy Decl. ¶¶ 4, 9, 11. The Plaintiffs
      have to admit, then, that MDCR’s procedure would, as a matter of law, afford “the possibility
      of some relief.” Booth, 532 U.S. at 738.
            That’s all the PLRA asks of an “available” administrative remedy, so the Plaintiffs’
      decision not to engage that remedy must lead to a ﬁnding that their failure to exhaust is not
      excused. See Nellson v. Barnhart, No. 20-0756, 2020 WL 1890670, at *4 (D. Colo. Apr. 16,
      2020) (denying temporary restraining order to plaintiff who failed to exhaust administrative
      remedies but claimed concerns about COVID-19 excused that failure: “Plaintiff does not
      argue that he would be able to receive no relief whatsoever through the administrative griev-
      ance process but, rather, that the process would not be able to institute all the relief he re-
      quests immediately. But total and immediate relief is not the standard for exhaustion, ‘the pos-
      sibility of some relief’ is.” (emphasis added) (quoting Ross, 136 S. Ct. at 1859)).
            B.    There is no futility exception to the PLRA.
            The Plaintiffs appear quite taken aback by the suggestion that their argument is essen-
      tially a request to create a futility exception to the exhaustion requirement. It’s unclear why,



                                                     8
              REPLY IN SUPPORT OF MOTION TO DISMISS COUNT I FOR FAILURE TO EXHAUST
Case 1:20-cv-21457-KMW Document 91 Entered on FLSD Docket 04/27/2020 Page 9 of 14



      given that it’s exactly what they advocate for. The Supreme Court has “stress[ed] the point”
      that it “will not read futility or other exceptions into statutory exhaustion require-ments
      where Congress has provided otherwise.” Booth, 532 U.S. at 741 n.6. Congress has provided
      no such exception in the PLRA’s “uncompromising statutory text.” Ross, 136 S. Ct. at 1857.
      Futility is not a viable reason to bypass exhaustion, and the Plaintiffs’ insistence otherwise
      does not alter that reality.
             Undaunted, the Plaintiffs make the puzzling choice to argue that on-point, precedential
      Eleventh Circuit caselaw is “irrelevant.” Pls.’ Reply 29 (citing Higginbottom v. Carter, 223
      F.3d 1259 (11th Cir. 2000)). In Higginbottom, the Eleventh Circuit, ruling that a district court
      properly dismissed a plaintiff’s complaint for fail to exhaust, declared that “the exhaustion
      requirement cannot be waived based upon the prisoner’s belief that pursuing administrative
      procedures would be futile.” Id. at 1261. The Plaintiffs attempt to cabin Higginbottom to its
      facts but cite no authority supporting their position that the bar on futility exceptions to the
      PLRA is applicable only in actions brought by inmates who didn’t ﬁle grievances because they
      believed they would lose. See Pls.’ Reply 29.3 “Futile” means “serving no useful purpose,”
      “completely ineffective.” Futile, Merriam-Webster (2020), https://www.merriam-webster.
      com/dictionary/futile. The Plaintiffs’ entire suit is built on the claim that MDCR’s pro-
      cesses—including its grievance process—are completely ineffective at stemming the risk of
      the spread of COVID-19, that they would serve no purpose. In other words, that they’re
      futile.
             Perhaps the Plaintiffs lash out so forcefully at Higginbottom because it paints them into
      a corner by forbidding the argument that a failure to exhaust can be excused if they can con-
      vince a court that MDCR’s procedure could not give them all of the relief they wanted when
      they wanted it. Higginbottom is binding precedent with broad application in PLRA cases, as
      much as the Plaintiffs might wish otherwise. So too is Alexander v. Hawk, 159 F.3d 1321 (11th
      Cir. 1998), in which the Eleventh Circuit held more generally that a futility exception
      “do[es] not survive the new mandatory exhaustion requirement of the PLRA.” Id. at 1325.
      To hold otherwise, it reasoned, “would impose an enormous loophole in the PLRA, which
      Congress clearly did not intend.” Id.
             At bottom, the claim that an inmate need not exhaust his administrative remedies be-
      cause the process would take too long to provide all the relief the inmate wants is a claim for
      3
          Implicit in that cabining is the concession that the Plaintiffs did not share a subjective belief
          that, had they ﬁled grievances, they too would have lost.

                                                        9
                REPLY IN SUPPORT OF MOTION TO DISMISS COUNT I FOR FAILURE TO EXHAUST
Case 1:20-cv-21457-KMW Document 91 Entered on FLSD Docket 04/27/2020 Page 10 of 14



      a judicially created futility exception that is unrecognized by the Supreme Court and expressly
      prohibited by binding Eleventh Circuit law. It is not a tool in the Plaintiffs’ arsenal.
            C.    The Plaintiffs’ remaining arguments are unpersuasive; COVID-19 does
                  not make remedies unavailable, and there is no “imminent danger”
                  exception that excuses the Plaintiffs’ failure to exhaust.
            The best way to begin to address the Plaintiffs’ ﬁnal smattering of unavailability argu-
      ments is through the recent, and applicable, Fifth Circuit decision that expertly dispatched
      them. See Valentine v. Collier, — F.3d —, 2020 WL 1934431, at *5–7 (5th Cir. Apr. 22, 2020).
      In Valentine, two days after the district court granted the plaintiffs’ (inmates in a Texas jail)
      motion for preliminary injunction against the Texas Department of Criminal Justice
      (TDCJ) and two of its officials, ﬁnding it likely that the plaintiffs could prove an Eighth
      Amendment violation, the Fifth Circuit stayed the injunction pending appeal, concluding,
      inter alia, that the defendants were likely to show on appeal that the plaintiffs—who had not
      submitted any grievances prior to filing suit—failed to exhaust under the PLRA. Id. at *5–7.
            Valentine provides this Court with an uncomplicated roadmap to dismissal that dis-
      mantles the Plaintiffs’ arguments along the way.
            First, the Fifth Circuit rejected the argument that a grievance process that would take
      too long to provide relief to the plaintiffs given the circumstances posed by COVID-19 is
      “unavailable.” It explained that “reading a ‘special circumstances’ exception in the PLRA”
      because of concerns about the spread of COVID-19 “would undo the PLRA and ‘resurrect’
      its predecessor.’” Id. at *6 (quoting Ross, 136 S. Ct. at 1858); see Nellson, 2020 WL 1890670,
      at *5 (“[T]he Court does not overlook the risks of COVID-19 at [the facility] or in the prison
      system generally. But the Court may not alter the mandatory requirements of the PLRA for
      COVID-19 or any other special circumstance.”). This Court should likewise reject the
      Plaintiffs’ indistinguishable argument.
            Second, the court rejected the argument that TCDJ’s process was unavailable because
      it would be unable to provide relief if TCDJ used the full time allotted under state law to
      respond to a grievance. Id. The district court had not made the predicate ﬁnding that TDCJ
      “would take the full time if given the chance,” so the argument that it would was unfounded.
      Id. The same unfounded argument appears a staggering number of times over the Plaintiffs’
      six-page response. See Pls.’ Reply 27 & n.38, 28, 29 n.39, 30, 31, 32. The Plaintiffs speculate
      that because MDCR’s DSOP instructs officials to provide written responses to an emer-
      gency or medical grievance “within seven calendar days,” that means officials will always


                                                     10
              REPLY IN SUPPORT OF MOTION TO DISMISS COUNT I FOR FAILURE TO EXHAUST
Case 1:20-cv-21457-KMW Document 91 Entered on FLSD Docket 04/27/2020 Page 11 of 14



      wait seven days to take any action in response to an emergency or medical grievance. They
      engage in the same speculative reasoning about appeals—because the DSOP instructs offi-
      cials to provide a written response to an appeal within seven days, that means officials will
      always take seven days to take any action in response to an emergency or medical grievance.
      By the end of their argument, the Plaintiffs have thoroughly convinced themselves that re-
      lief cannot be given to a defendant any earlier than “within 14-16 days.” Pls.’ Reply 32. But
      “[s]tatements by counsel in briefs are not evidence,” Skyline Corp. v. NLRB, 613 F.2d 1328,
      1337 (5th Cir. 1980), and, much like the Valentine plaintiffs, the Plaintiffs submit no evidence
      to show that MDCR would take the full time if given the chance. If anything, the evidence
      shows the opposite. See generally Defs.’ Prelim. Inj. Response 2–10.
             And third, the court turned its sights on the argument that there is some sort of “immi-
      nent danger” exception to exhaustion. The Fifth Circuit neutralized the Plaintiffs’ star case
      on this point, Fletcher v. Menard Correctional Center, 623 F.3d 1171 (7th Cir. 2010), a case
      that, since Ross, has never been cited outside the Seventh Circuit for the imminent-danger
      exception it created—that is, except in the district court order the Fifth Circuit stayed. The
      Fifth Circuit wisely declined to engage with Fletcher’s catastrophic hypothetical about an
      inmate who was going to die tomorrow and a procedure that prohibited responding to a
      grievance until two weeks after it was ﬁled. Valentine, 2020 WL 1934431, at *7. The hypo-
      thetical was irrelevant—as it is irrelevant here—because TDCJ, like MDCR, “faces no le-
      gal bar to offering timely relief” and “is empowered to act on a grievance any time up to—
      not after, as in Fletcher—the statutory limit.” Id.4

      4
          Courts across the country have refused to recognize this so-called imminent-danger ex-
          ception, both in the COVID-19 context, see Nellson, 2020 WL 1890670, at *4 (declining
          to adopt Fletcher and the exception to excuse the plaintiff’s failure to exhaust), and outside
          the COVID-19 context. See, e.g., Doering v. Kelley, No. 19-0045, 2019 WL 7500816, at *3
          (E.D. Ark. Dec. 18, 2019) (recommending rejecting argument that grievances were un-
          available due to allegedly dangerous living conditions; the department of corrections’ griev-
          ance procedure “includes an ‘emergency’ or expedited process when a prisoner faces ‘a
          substantial risk of personal injury’” that the plaintiff had not taken advantage of ), report
          and recommendation adopted, 2020 WL 90495 (E.D. Ark. Jan. 7, 2020); Morrow v. Capra,
          No. 18-9749, 2019 WL 3716009, at *4 (S.D.N.Y. Aug. 7, 2019) (“Nor does . . . the alleg-
          edly ‘ongoing and health threatening’ nature of plaintiff’s injuries, render plaintiff’s ad-
          ministrative remedies unavailable.”), appeal dismissed, No. 19-2905, 2020 WL 1188323
          (2d Cir. Feb. 13, 2020); Coleman v. Washington, No. 18-13171, 2019 WL 6698063, at *4
          (E.D. Mich. Oct. 31, 2019) (“Plaintiff improperly attempts to create an imminent danger
          exception to Section 1997e(a).”), report and recommendation adopted sub nom. Coleman v.
          Romanowski, 2019 WL 6683853 (E.D. Mich. Dec. 6, 2019); Brown v. May, No. 18-3347,
          2019 WL 3225621, at *3 (D.S.C. June 27, 2019) (“The [PLRA’s] exhaustion requirement

                                                      11
               REPLY IN SUPPORT OF MOTION TO DISMISS COUNT I FOR FAILURE TO EXHAUST
Case 1:20-cv-21457-KMW Document 91 Entered on FLSD Docket 04/27/2020 Page 12 of 14



            At least one Eleventh Circuit panel has held that there is no imminent-danger excep-
      tion to exhaustion. The Plaintiffs disregard Bracero v. Secretary, Florida Department of Cor-
      rections, 748 F. App’x 200 (11th Cir. 2018), cert. denied sub nom. Bracero v. Inch, 139 S. Ct. 1631
      (2019), the case that held it, as an “unpublished pro se prisoner case[] that do[es] not support
      Defendants’ position at all.” Pls.’ Reply 29. Their handwaving is an anemic effort to distract
      from Bracero’s ﬂat rejection of the same imminent danger exception the Plaintiffs want the
      Court to create. Like here, the plaintiff in Bracero did not comply with the offered adminis-
      trative grievance procedure. From that point, the plaintiff advanced the Plaintiffs’ exact ar-
      gument—that his failure to exhaust should be excused because his life and safety were in
      danger. In particular, he claimed that the decision below was “not legally reasonable regard-
      ing the issue of exhaustion of remedies” for several reasons, including “lack of remedy or
      relief in the face of the danger appellant still face[s].” Br. of Appellant 16, Bracero v. Sec’y, Fla.
      Dep’t of Corr., No. 17-14278 (11th Cir. Mar. 12, 2018) (emphasis added, underlining omitted);
      see also id. at 1, 5 (“Complaint should not be dismissed when inmate allege danger.” (sic.)).
      The Eleventh Circuit acknowledged that the argument was made and rejected it:
            Bracero’s other efforts to overcome the exhaustion requirement are unavailing. He
            asserts that his complaint should not have been dismissed before granting


         will not be excused even where the plaintiff alleges he is in imminent danger.”), report
         and recommendation adopted as modiﬁed, 2019 WL 3219378 (D.S.C. July 17, 2019); Ramey
         v. Franco, No. 16-2107, 2019 WL 699135, at *9 (E.D. Cal. Feb. 20, 2019) (“[P]laintiff’s
         claim that his circumstances warranted an emergency appeal and therefore excused ex-
         haustion is without merit.”); Williams v. Navarro, No. 18-1964, 2018 WL 5112218, at *4
         (S.D. Cal. Oct. 19, 2018) (rejecting inmate’s argument that he was exempt from exhaus-
         tion due to “imminent danger”; “while ‘imminent danger’ is a statutory exception to §
         1915(g)’s 3-strikes rule, the Court may not read ‘exceptions into 42 U.S.C. § 1997e(a)’s
         statutory exhaustion requirement where Congress has provided otherwise” (cleaned up)
         (quoting Booth, 532 U.S. at 741, n.6)); Hall v. Ballard, No. 15-12543, 2018 WL 3709049,
         at *4 (S.D. W. Va. July 11, 2018) (recommending rejecting the argument that exhaustion
         was excused “due to his fear of imminent danger, death by [jail] staff” and concluding
         that plaintiff had not “demonstrated that the administrative remedies were unavailable
         to him”), report and recommendation adopted, 2018 WL 3676946 (S.D. W. Va. Aug. 2,
         2018); accord United States v. Rabadi, No. 13-0353, 2020 WL 1862640, at *3
         (S.D.N.Y. Apr. 14, 2020) (“[T]he vast majority of courts to have considered the issue [of
         statutory exhaustion under the federal First Step Act, 18 U.S.C. § 3582(c)(1)(A)] have
         concluded that a failure to satisfy [the statute]’s ﬁling requirements bars defendants from
         ﬁling motions for compassionate release, and that the judiciary has no power to craft an
         exception to these requirements for defendants seeking release during the COVID-19
         pandemic.” (cleaned up) (collecting seven cases denying motions for compassionate re-
         lease where the inmate failed to exhaust even though the inmate cited the dangers of the
         risk of COVID-19 infection)).

                                                       12
              REPLY IN SUPPORT OF MOTION TO DISMISS COUNT I FOR FAILURE TO EXHAUST
Case 1:20-cv-21457-KMW Document 91 Entered on FLSD Docket 04/27/2020 Page 13 of 14



           injunctive relief because he alleged imminent danger, but exhaustion is a prereq-
           uisite for any prisoner suit.
      Bracero, 748 F. App’x at 203 (emphases added). Put simply, the court concluded that the
      plaintiff’s allegation that he faced imminent danger was an unavailing effort to overcome the
      exhaustion requirement.
           The Plaintiffs offer the Court no principled reason to conclude differently. Fletcher is
      just as nonprecedential as Bracero, but Bracero—a twenty-month-old unanimous opinion by
      three Eleventh Circuit Judges (W. Pryor, Rosenbaum, Anderson)—is a far more suitable
      vehicle than a decade-old out-of-circuit decision for indicating how the Eleventh Circuit
      might treat the question of an imminent-danger exception in a future precedential decision.
      So too is Pearson v. Taylor, 665 F. App’x 858 (11th Cir. 2016), where another panel of three
      Eleventh Circuit Judges ( Jordan, Rosenbaum, J. Pryor) unanimously concluded that the
      plaintiff’s unavailability arguments “do not appear to fall within any of [Ross’s] three ‘ex-
      ceptions’ exhaustion.” Id. at 868. Whether or not Pearson has “nothing to do with the ques-
      tion whether the timing of a grievance process can render the remedy ‘unavailable,’” as the
      Plaintiffs claim in their one-sentence treatment of the decision, Pls.’ Reply 29, is of no mo-
      ment. Pearson signals the view that the three exceptions in Ross are an exhaustive list. That
      spells doom for the Plaintiffs, of course, because “imminent danger” is not on Ross’s list.
                                           CONCLUSION
           In his concurring opinion in Valentine, Judge Higginson remarked that the plaintiffs
      “did not submit any grievance request to prison authorities before ﬁling this lawsuit, and I
      am not aware of any case, nor do [the plaintiffs] or the district court cite one, in which a
      prisoner has been deemed compliant with the [PLRA] when there has been no attempt to
      ﬁle a grievance prior to suit in federal court.” Valentine, 2020 WL 1934431, at *7 (Higgin-
      son, J., concurring in the judgment). This Court should not be the ﬁrst. Under the PLRA,
      exhaustion is required regardless of the relief sought by the prisoner and regardless of the
      relief offered by the procedure. Booth, 532 U.S. at 736; Johnson, 418 F.3d at 1156. The rem-
      edies a plaintiff must exhaust before ﬁling suit in federal court need not be “speedy,” or
      “effective”—they must only be available. Nussle, 534 U.S. at 524. The Court should ﬁnd
      against the Plaintiffs at step two of Turner, because the record evidence shows that MDCR’s
      administrative process was available to the Plaintiffs, and the Plaintiffs failed to exhaust
      their administrative remedies. Count I of the Complaint should be dismissed.



                                                   13
              REPLY IN SUPPORT OF MOTION TO DISMISS COUNT I FOR FAILURE TO EXHAUST
Case 1:20-cv-21457-KMW Document 91 Entered on FLSD Docket 04/27/2020 Page 14 of 14



      Dated: April 27, 2020.                     Respectfully submitted,
                                                 Abigail Price-Williams
                                                 Miami-Dade County Attorney
                                                 By: /s/ Zach Vosseler
                                                    Zach Vosseler
                                                    Fla. Bar. No. 1008856
                                                    zach@miamidade.gov
                                                    Bernard Pastor
                                                    Fla. Bar. No. 46582
                                                    pastor@miamidade.gov
                                                    Erica Zaron
                                                    Fla. Bar. No. 514489
                                                    zaron@miamidade.gov
                                                    Ezra S. Greenberg
                                                    Fla. Bar. No. 85018
                                                    ezrag@miamidade.gov
                                                    Ana A. Viciana
                                                    Fla. Bar. No. 115838
                                                    anita@miamidade.gov
                                                    Jennifer L. Hochstadt
                                                    Fla. Bar. No. 56035
                                                    hochsta@miamidade.gov
                                                    Assistant County Attorneys
                                                     Stephen P. Clark Center
                                                     111 N.W. First Street, Suite 2810
                                                     Miami, Florida 33128
                                                     (305) 375-5151
                                                 Counsel for Defendants


                               CERTIFICATE OF SERVICE
           On April 27, 2020, I electronically ﬁled this document with the Clerk of Court via
      CM/ECF and served a copy on all counsel of record via CM/ECF.

                                                      /s/ Zach Vosseler
                                                      Zach Vosseler
                                                      Assistant County Attorney




                                                14
             REPLY IN SUPPORT OF MOTION TO DISMISS COUNT I FOR FAILURE TO EXHAUST
